Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8-10 and 12-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akimoto et al.(JP2014-046518 A).
Akimoto et al. discloses methods for forming laminated film comprising an organic-inorganic composite film, which may be prepared from beaded particles of silica, which comprises voids, and a resin film; the method comprising: providing a precursor of the organic-inorganic composite film on the resin film, where the precursor comprises a catalyst that may be a substance that generates a crosslinking reaction accelerator by heat or light, wherein the substance that generates a crosslinking reaction can be a photoacid, photobase, thermal acid or thermal base which generates an acid or base by light or heat and causes a crosslinking reaction in the precursor to provide an organic-inorganic void provided layer with direct bonding as defined by applicants’ claims (see abstract and pages 5 & 9-16).  Regarding the product-by-process pulverization effects of applicants’ claims 16 & 17, it is held that even 

Applicant’s arguments have been considered.  However, rejection is maintained. 
The pointed to main function of the polymer as a binder in one embodiment of Akimoto et al.’s disclosure (paragraph [0087]) does not negate that the totality of Akimoto et al., as pointed out in the rejection above, is concerned with direct bonding involving the inorganic silicon based particles to the degree required by the claims (see again paragraphs [0043]-[0094] in addition to previously cited pages).  Distinction has not been established between the direct bonds of the claims and those disclosed by the prior art.    
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 5, 8-10, 12-19, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No.  10,472,483. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed .


Claims 1, 4, 5, 8-10 and 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No.  10,815,355. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards preparations offering overlap in materials and means for production that differ in a manner that would have been obvious to one having ordinary skill in the art with expectation of success in the absence of a showing of new or unexpected results.


Claims 1, 4, 5, 8-10 and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 9, 13-16, 18, 21, 26, 28 29, 31 and 32 of copending Application No. 15/539,928 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards preparations offering overlap in materials and means for production that differ in a manner that would have been obvious to one having ordinary skill in the art with expectation of success in the absence of a showing of new or unexpected results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 1, 4, 5, 8-10 and 12-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 31-38 of copending Application No. 15/749,250 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards preparations offering overlap in materials and means for production that differ in a manner that would have been obvious to one having ordinary skill in the art with expectation of success in the absence of a showing of new or unexpected results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4, 5, 8-10 and 12-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 15/749,148 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed towards preparations offering overlap in materials and means for .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s arguments concerning the double patenting rejections have been considered.  However, rejections are maintained. 
No arguments are made to refute position that patentable distinction between the bonding offered by the patented claims and the bonding of the instant claims is not evident, and it is maintained that such distinction is not seen to be evident or made evident on its face.   
Additionally, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/               Primary Examiner, Art Unit 1765